Title: To James Madison from Daniel Clark, 29 November 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


29 November 1803, New Orleans. “I had the honor of advising under date of the 28th. that a conference was to be held at the Government House in the course of the Morning between the French & Spanish Commissioners—it took place, and the authority of the Prefect to take possession of the Province being deemed sufficient he intends tomorrow taking the reins of Government into his hands. I waited on him Yesterday at Noon at his request and he communicated his Plans with the names of the Persons he designed to fill the different Offices civil & military. As his intentions had been manifested to the Governor before I saw him, it was too late to attempt dissuading him from his purpose, but he made no difficulty in making such Changes among the administrative Officers as I thought necessary. He means by a solemn act to take possession and with the Militia to garrison the Forts and take charge of the public Offices. To command them he has appointed a particular Friend of mine, who when first applied to refused the appointment and gave me advice of it, suspecting that some treachery was intended—when I found the Prefect resolved on his scheme I advised my friend to accept the command being better pleased to see it in his hands than in those of a Person in whom I could not confide. A Municipality consisting of a Mayor two Assistants or adjoints a Greffier or Secretary and 8 Members among whom are to be 3 Americans are likewise to be appointed. The Customhouse he wished to place under the charge of the Vice-Consul, who thinking the exercise of any Office under him incompatible with his duty to the U. S. will not accept it, and I presume he will cast his Eyes on some other American to fill that place. With the Revenue of the Customhouse he proposes to pay the Militia and the charges attending taking possession of the Country. A City Treasurer into whose hands all the City funds of whatever kind are to be paid, and who is to call the former receivers to account is likewise among the number of Officers to be named with many other of inferior Note which I do not recollect. A Lt Col. of Engineers who accompanied him from France is to be Commandant of the City. Seals are to be placed on all the Notaries & Registers Offices. The Processes & Suits in the Hands of the Judge now unfinished are to be lodged under the care of the Municipality who are to decide in a summary way on all Matters of Police, and affairs of Moment which would require time to finish, he means shall not be put in suit till the American Government takes possession. The Prisoners in Jail, some of whom the Government meant to carry off he will detain, and will place Guards on all the public Magazines &a. I do not see these preparations with pleasure altho’ I firmly believe he means to act honestly towards the U. S., I am fearful of Events which it may be impossible to guard against or controul and dread the consequences that may ensue. A Fete is to be given at his House on the night of the day on which he takes possession, and as it will at the same time gratify his ruling Passion and humble the Spaniards whom he would run all risks to mortify, it will increase the fermentation of the public Mind which is already but too apparent and the reflecting part of the Community reprobate the Measure as precipitate and think the delay of a few days till the Government should pass from the hands of the Spaniards to the possession of the U. S. could be attended with no danger whatever. The Prefect read to me the first sketch of a Proclamation which he means to issue, and it tends entirely to tranquilise the People and attach them to our Government. I wish however that this Experiment of his were not to be attempted as it will give the lower Classes a hankering for a French Government and will arouse that spirit which I have long attempted to subdue. I shall give advice of this measure to the Commissioners by this days Express, and when the Prefect is in possession will dispatch another to hasten their arrival; in the mean time I shall be careful to do that only which I think most prudent in the present posture of affairs.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 4 pp.; docketed by Wagner as received 19 Dec.; printed in Carter, Territorial Papers, Orleans, 9:123–25.



   
   This was probably Joseph Deville de Goutin Bellechasse, whom Laussat appointed chief of the militia (Laussat, Memoirs of My Life, p. 74).



   
   Laussat appointed Étienne Boré mayor, with Pierre Sauvé and Jean Noël Destréhan as his adjuncts. Pierre Derbigny was secretary general. The members of the council were Jacques Livaudais, Sr., Pierre Petit-Cavelier, Jacques-Philippe Villeré, J. Michel Fortier, Sr., Joseph Faurie, Louis Allard, Jr., A. D. Tureaud, Evan Jones, Sr., William Donaldson, and John Watkins (Villiers du Terrage, Last Years of French Louisiana, pp. 496–97).



   
   This was Jean-Baptiste Labatut (ibid., p. 497).



   
   This was Antoine Joseph Vinache (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:555 n. 1).



   
   Laussat’s 30 Nov. 1803 proclamation (printed in Carter, Territorial Papers, Orleans, 9:126–32) portrayed for the residents of Louisiana the benefits that awaited them as a result of their union with the U.S.


